Exhibit 99.1 News Announcement For Immediate Release NEXSTAR MEDIA GROUP BOARD OF DIRECTORS AUTHORIZES $ Action Follows $48.7 Million of Share Repurchases in 2017 Second Quarter which Depleted Balance of Prior $100 Million Authorization IRVING, Texas (June 12, 2017) – Nexstar Media Group, Inc. (Nasdaq: NXST) announced today that its Board of Directors has approved an expansion of the Company’s share repurchase authorization to repurchase up to an additional $100 million of its Class A common stock.During the second quarter of 2017, the Company repurchased approximately 839,000 shares of its Class A common stock at an average purchase price of approximately $58.10 per share for a total cost of $48.7 million, which depleted the balance of its prior $100 million share repurchase authorization. Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Media Group, Inc. commented, “The expanded repurchase authorization reflects our confidence in the Company's growing free cash flow from operations and our focus on deploying capital in a manner that best serves our shareholders. “With the operating momentum across our business Nexstar remains on track to meet our target for average annual free cash flow in the 2017/2018 cycle of approximately $565 million (before the impact of $47.7 million of one-time transaction expenses).As such, we have the financial flexibility to take a range of actions to enhance shareholder value including our return of capital initiatives through the quarterly cash dividend and share repurchases, leverage reduction and pursuing opportunistic, accretive tuck-in acquisitions.” Repurchases by the Company will be subject to available liquidity, general market and economic conditions, alternate uses for the capital and other factors. Share repurchases may be made from time to time in open market transactions, block trades or in private transactions in accordance with applicable securities laws and regulations and other legal requirements, including compliance with the Company’s finance agreements. There is no minimum number of shares that the Company is required to repurchase and the repurchase program may be suspended or discontinued at any time without prior notice. All shares purchased will be held in the Company’s treasury for possible future use. The Company anticipates funding any share repurchases from its cash flow from operations.Reflecting the repurchases in the second quarter of 2017, Nexstar has approximately 46.4 million shares of Class A common stock outstanding (the only class of shares outstanding). About Nexstar Media Group, Inc.
